      Case 3:20-cv-00241 Document 29 Filed on 10/14/20 in TXSD Page 1 of 2
                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                        October 14, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                           GALVESTON DIVISION

CITY OF JAMAICA BEACH,                  §
                                        §
       Plaintiff/Counter-Defendant,     §
                                        §
VS.                                     § CIVIL ACTION NO. 3:20-CV-00241
                                        §
MARK WILLIAMS, M.D.                     §
EXECUTOR OF THE ESETATE OF              §
MILDRED E. WILLIAMS, ET AL.,            §
                                        §
       Defendant/Counter-Plaintiff.     §

               ORDER ADOPTING MAGISTRATE JUDGE’S
               MEMORANDUM AND RECOMMENDATION

       On September 15, 2020, all non-dispositive pretrial matters in this case

were referred to United States Magistrate Judge Andrew M. Edison pursuant to

28 U.S.C. § 636(b)(1)(A). Dkt. 22. On September 29, 2020, Judge Edison filed a

memorandum and recommendation (Dkt. 26) recommending that the City of

Jamaica Beach’s motion to remand (Dkt. 5) be granted.

       On October 13, 2020, the defendant/counter-plaintiff filed objections. See

Dkt. 28. In accordance with 28 U.S.C. § 636(b)(1)(C), this court is required to

“make a de novo determination of those portions of the [magistrate judge’s]

report or specified proposed findings or recommendations to which objection

[has been] made.” After conducting this de novo review, the court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
     Case 3:20-cv-00241 Document 29 Filed on 10/14/20 in TXSD Page 2 of 2




      The court has carefully considered the objections; the memorandum and

recommendation; the pleadings; and the record.           The court accepts Judge

Edison’s memorandum and recommendation and adopts it as the opinion of the

court. It is therefore ordered that:

      (1)    Judge Edison’s memorandum and recommendation (Dkt. 26) is
             approved and adopted in its entirety as the holding of the court;

      (2)    The city’s motion to remand (Dkt. 5) is granted;

      (3)    This action, originally numbered CV-0082358, is remanded back to
             the Galveston County Court at Law Number Three (3) of Galveston
             County, Texas, effective immediately; and

      (4)    A certified copy of this order will be mailed by the clerk of this court
             to the Clerk of the Galveston County Court at Law Number Three (3)
             of Galveston County, Texas, entitling that court to proceed with the
             action according to the laws of the State of Texas.

      Signed on Galveston Island this 14th day of October, 2020.



                                       ______________________________
                                            JEFFREY VINCENT BROWN
                                         UNITED STATES DISTRICT JUDGE




                                         2
